Case 3:19-cv-11915-AET-DEA Document 16 Filed 09/09/19 Page 1 of 1 PageID: 239



NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

 THOMAS W. TRAMAGLINI,
                                                              Civ. No. 19-11915
                        Plaintiff,
                                                              ORDER
               v.

 PATROLMAN JONATHAN C. MARTIN
 et al.,

                        Defendants.

THOMPSON, U.S.D.J.

          For the reasons stated in this Court’s Opinion on this same day,

          IT IS on this 9th day of September, 2019,

          ORDERED that Defendants’ Motion to Dismiss (ECF No. 5) is GRANTED; and it is

further

          ORDERED that the Complaint (ECF No. 1) is DISMISSED; and it is further

          ORDERED that Plaintiff is granted leave to amend the Complaint within fourteen days

from the date of this Order.



                                                              /s/ Anne E. Thompson
                                                              ANNE E. THOMPSON, U.S.D.J.




                                                  1
